Martin, J.
delivered the opinion of the court. The plaintiff claims, adversely to the defendants, the amounts of sundry notes (and a judgment thereon) of Charles Massicot, transferred by Labarthe to the plaintiff, and sued by the defendants as a creditor of Massicot. The former had judgment, and the latter appealed.
We think the district court erred. The *21plaintiff's right was an inchoate one, under the transfer or assignment of Labarthe's right, until notice was given to Massicot or his heirs-and until then Labarthe's interest was liable to be sued by any of his creditors. Civ Code, 368, article 128. We look in vain, in the statement of facts, for such a notice. It is sworn that the defendant was agent of Massicot’s heirs, and he had some knowledge of the plaintiff’s right-and the nature of his agency does not appear, and it should have been shewn that he was such an agent, to whom notice might have been given. The State Bank vs. Ell y, vol 4, 87. See also Bainbridge vs. Clay, ibid 56.
West'n Dis'ct
August, 1826.
It is therefore ordered, adjudged and decreed that the judgment be annulled, avoided, and reversed-and that there be judgment of nonsuit, with costs in both courts, against the plaintiff and appellee.